                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                              NO: 5:19-CR-00123-D-1


UNITED STATES OF AMERICA                    )
                                            )     ORDER TO DISMISS
      v.                                    )     DUE TO ABATEMENT
                                            )
ENRIQUE JESUS BACA SANDOVAL                 )

      The matter before the Court is the United States' Motion for Order of

Abatement filed on March 18, 2021. Based on a review of the United States' motion

and for good cause shown, the United States' motion is hereby ALLOWED. The case

as to the above-named defendant, Enrique Jesus Baca Sandoval, is hereby dismissed,

due to reason of abatement.

      SO ORDERED.

      This _jL day of March 2021.




                                     J  ES C. DEVER III
                                     UNITED STATES DISTRICT JUDGE




                                        1


       Case 5:19-cr-00123-D Document 147 Filed 03/19/21 Page 1 of 1
